       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 1 of 24



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 LISA DOVERSPIKE,
                                                              CV-21-29-H-BMM
                           Plaintiff,

       vs.                                                        ORDER

 JOHN J. MURPHY, AND KJM
 INVESTMENTS LLC, AND MICHAEL
 ANTHONY ALLEN,

                           Defendants.




                                INTRODUCTION

      Lisa Doverspike (“Doverspike”) filed this action in Montana state court to

challenge Michael Allen’s (“Allen”) sale of a 2009 Lamborghini Gallardo (“the

Vehicle”) to John J. Murphy (“Murphy”) and KJM Investments, LLC (“KJM”).

(Doc. 1-1). Doverspike seeks to void Murphy’s purchase or enjoin the sale of the

Vehicle and collect damages for an alleged fraudulent transfer intended to deprive

Doverspike of her interest in the Vehicle. (Doc. 1-1 at 7).

      Murphy removed this action based on diversity jurisdiction on April 6, 2021.

(Doc. 1). Doverspike filed an Amended Complaint on May 3, 2021, to join Allen
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 2 of 24



as a defendant and add an additional claim for civil conspiracy between Allen,

Murphy, and KJM. (Doc. 11).

       Murphy filed a Motion to Dismiss for lack of personal jurisdiction on May

17, 2021. (Doc. 17). Murphy argues that he has not purposefully availed himself of

Montana court jurisdiction. (Doc. 18 at 3). Murphy argues in the alternative that

the Court should transfer the matter to the Southern District of Florida. (Doc. 18 at

11). Doverspike responds that Murphy remains subject to Montana court

jurisdiction because he hid assets from a Montana court-appointed receiver

(“Receiver”) and submitted contradictory and fraudulent affidavits to Montana

courts. (Doc. 19 at 2). The Court held a motion hearing on July 19, 2021. (Doc.

28).

                                  BACKGROUND

       Doverspike and Allen previously lived together in southern California. (Doc.

4 at 1). Allen entirely owned Metro Computer & Electronics, Inc. (“Metro”), a

company with assets including the Vehicle. (Doc. 11 at 3). Doverspike acquired

Metro from Allen on July 17, 2018. (Doc. 11 at 3). Doverspike then removed Allen

as an officer of the company. Id. Doverspike remains in California while Allen

appears to reside in Florida. (Doc. 18 at 4).




                                                2
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 3 of 24



      Allen allegedly continued to sell Metro assets even after Doverspike took

control of the company. (Doc. 11 at 3). Doverspike and Metro filed suit in a

California state court to protect Metro’s assets, including the Vehicle. Id.

      Doverspike filed suit in Montana’s First Judicial District Court on January

22, 2020. See Cause No. ADV-2020-107 (“Montana Action”). Id. The Vehicle had

been registered in Montana. (Doc. 6 at 2). Doverspike sought to validate her

security interests in the Vehicle, among other cars, and prevent Allen from

transferring any more Metro assets. (Doc. 11 at 3).

      Doverspike served Allen with the complaint in the Montana Action on

February 12, 2020. Id. Allen allegedly sold the Vehicle on February 14, 2020, to

his long-time friend Murphy. (Doc. 19-4 at 3). Murphy paid $110,000, in cash, for

the Montana-registered Vehicle. (Doc. 19-4 at 3). The in-person exchange

allegedly occurred in Murphy’s home state of Florida without any accompanying

documentation or change in title. Id. Doverspike alleges the price falls far below

the Vehicle’s market value. (Doc. 11 at 11–12). It remains unclear whether

Murphy purchased the Vehicle himself, or as an agent of KJM, a Nevada-

incorporated company that Murphy owns solely, with its principal place of

business in Florida. (Doc. 11 at 2).

      Montana’s First District Court issued a Temporary Restraining Order on

March 20, 2020, and a Preliminary Injunction on May 1, 2020. (Doc. 19 at 5).

                                              3
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 4 of 24



Those orders enjoined Allen from advertising and selling the Vehicle and other

cars subject to the Montana Action. (Doc. 19 at 6). Doverspike sought the

appointment of a Receiver as she suspected Allen sold assets in violation of those

orders. Id. The Montana court granted Doverspike’s application on August 28,

2020. Id. The Montana court appointed a Receiver and empowered him to take

possession of the Vehicle and other cars on October 22, 2020. (Doc. 19-1).

      Allen testified on October 28, 2020, in Doverspike’s California state court

proceeding, that he possessed the Vehicle, and that he stored the Vehicle in a

Nevada garage. (Doc. 19-2 at 2). In response, the Nevada state court granted an

ancillary receivership order, authorizing the Montana Receiver to seize the Vehicle

and other cars in Nevada. (Doc. 11 at 5); District Court of Clark County, Nevada,

Case No. A-200823989-P. The Receiver successfully took possession of several

cars in Nevada subject to the Montana Action, but the Vehicle could not be found

with the other cars in the Nevada garage.

      Allen changed his story on December 7, 2020. (Doc. 11 at 6). Allen testified

for the ancillary receivership proceeding in Nevada that he had sold the Vehicle to

an unspecified purchaser back in February 2020. (Doc. 11 at 6). Allen later

clarified to the Nevada court on December 21, 2020, stating that he sold the

Vehicle on February 14, 2020 to “KTM Investments LLC” (presumably KJM) and

transported the Vehicle to Florida himself (Doc. 19-4 at 4).

                                             4
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 5 of 24



      Murphy submitted an affidavit in the Montana Action on January 13, 2021.

(Doc. 19-5). Murphy claimed that he purchased the Vehicle as an investment. Id. at

2. Murphy also claimed that he possessed the missing Vehicle in Florida. Id.

Finally, Murphy asserted that he, not KJM, purchased the Vehicle. Id. Murphy

possesses no formal paperwork in connection with the sale of the Vehicle and

concedes that he cannot sell the Vehicle without such paperwork. Id. Murphy now

claims to have entered into this high-dollar cash arrangement because he and Allen

have had a long friendship and Murphy trusts Allen to provide the paperwork when

the underlying litigation concludes. Id.

      Allen’s counsel emailed Murphy to obtain the Vehicle’s location on

February 9, 2021. (Doc. 19-6 at 4). Allen’s counsel noted that the Montana state

court had ordered Allen to provide the location of the Vehicle. Id. Murphy

responded with the address and stated his intent behind the purchase of the

Vehicle, in cash, as helping Allen out of a “cash crunch”—an assertion appearing

to contradict Murphy’s affidavit submitted to Montana state court. (Docs. 19-6 at

4; 19-5 at 2).

      Murphy filed a Bankruptcy Petition in the U.S. Bankruptcy Court for the

Southern District of Florida on June 14, 2021. See (Doc. 20). Murphy confirms that

he is the sole debtor in the bankruptcy proceeding. Id. KJM is not a co-debtor in

the bankruptcy proceeding. Id. Murphy filed his Statement of Financial Affairs to

                                            5
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 6 of 24



the bankruptcy court on June 28, 2021. (Doc. 27-2). Murphy’s statement lists the

Vehicle’s owner as Allen. Id. at 6. Murphy does not list the Vehicle as an asset in

his Bankruptcy Schedules. See (Doc. 27-1). Murphy claims instead that he is

holding the Vehicle for Allen. (Doc. 27-2 at 6).

      Doverspike filed this action in Montana state court against Murphy and KJM

alleging fraudulent transfer under Montana’s Uniform Fraudulent Transfer Act.

(Doc. 1-1). Doverspike sued Murphy and KJM because it remains unclear whether

Murphy purchased the Vehicle for himself, on behalf of KJM acting as an agent, or

is merely holding the Vehicle for Allen. Murphy removed the action to federal court

on basis of diversity. Doverspike later filed an amended complaint, adding Michael

Allen as a party, and adding an allegation of conspiracy to commit a fraudulent

transfer against all Defendants. Murphy and KJM filed a motion to dismiss, or in the

alternative, transfer Doverspike’s amended complaint to the Southern District of

Florida.




                                             6
        Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 7 of 24



                                      ANALYSIS

       The Court will first analyze whether it possesses personal jurisdiction over

 Murphy and KJM. The Court will then analyze whether Florida would constitute a

 more convenient forum for the parties to resolve the dispute.

I.   Personal Jurisdiction for Civil Conspiracy

       A federal court may only hear a case if it retains personal jurisdiction over

 the parties. A plaintiff must show that the court possesses general or specific

 jurisdiction over the defendants on a motion to dismiss under Fed. R. Civ. P.

 12(b)(2). Daimler AG v. Bauman, 571 U.S. 117, 127–28 (2014). A plaintiff must

 make a prima facie showing of jurisdictional facts to withstand the motion to

 dismiss. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.

 2004). Doverspike does not argue that the Court possesses general jurisdiction over

 Murphy or KJM. The question remains whether the Court can exercise specific

 jurisdiction over Murphy and KJM.

       A court may exercise specific jurisdiction over non-resident defendants who

 maintain minimum contacts with the relevant forum such that the court’s exercise

 of jurisdiction would not offend traditional notions of fair play and substantial

 justice. See International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

 Specific jurisdiction proves appropriate when: (1) permitted by the relevant state’s

 long-arm statute; and (2) the exercise of that jurisdiction does not violate federal


                                               7
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 8 of 24



due process. See Fireman’s Fund Ins. Co. v. Nat. Bank of Coops., 103 F.3d 888,

893 (9th Cir. 1996). The Court will analyze each factor in turn.

          Montana’s Long-arm Statute

      To determine whether specific jurisdiction exists for tort claims under

Montana’s long-arm statute, the Montana Supreme Court directs courts to

examine: (1) whether there is a valid claim resulting in accrual of a tort action

within Montana; and (2) whether the valid claim for relief arises from the alleged

actions. Ford Motor Company v. Montana Eighth Judicial District Court, 443 P.3d

407, 412–13 (Mont. 2019). See M. R. Civ. P. § 4(b)(1)(B).

      Montana law requires five elements to prove a civil conspiracy: (1) two or

more persons (a person may be a corporation); (2) an object to be accomplished;

(3) a meeting of the minds on the object; (4) one or more unlawful acts; and (5)

damages as to the proximate result. See Grenz v. Medical Management NW. Inc.,

817 P.2d 1151, 1154 (Mont. 1991). A conspiracy claim must involve more than

conclusory statements. See Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1048 (9th

Cir. 2008). A plaintiff must allege facts that answer the basic questions of who did

what, to whom, with whom, where, and when. Id. A plaintiff can use

circumstantial evidence to establish a civil conspiracy. Schumacker v. Meridian Oil

Co., 956 P.2d 1370, 1373-74 (Mont. 1998).




                                              8
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 9 of 24



      Doverspike sufficiently pleaded facts that would allege a conspiracy. Allen

and Murphy spoke about transferring the Vehicle only after Doverspike sued Allen

in California. Allen then hurried a secret transfer to Murphy two days after being

served with the Montana complaint. Allen concealed the transfer when deposed in

the California action. (Doc. 19-2 at 2–3). Murphy knew Allen did not possess a

present right to sell the Vehicle. Murphy also knew, before accepting transfer of

the Vehicle, that it was subject to a receivership order. (Doc. 19-5 at 2). All

Defendants knew that Doverspike sought possession of the Vehicle, but rather than

wait to see who possesses rightful ownership, the Defendants together arranged for

it to be as far away from Montana courts as possible.

      The conspiracy claim centers on the alleged “meeting of the minds” between

Allen and Murphy to commit an “unlawful overt act” to deprive Doverspike of the

Vehicle. Much of the evidence supporting the claim originates from contradictory,

and potentially fraudulent, declarations filed by Allen and Murphy in Montana

state courts or in response to the Montana state court receivership order. The joint

actions of the Defendants potentially deprived Doverspike of full relief in the

underlying Montana lawsuit. Montana’s long-arm statute provides the Court with

authority over Doverspike’s civil conspiracy claim.




                                              9
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 10 of 24



          Federal Due Process

      A non-resident stands subject to the jurisdiction of a forum state when: (1)

the non-resident defendant purposefully directed his activities at the forum or

performed an act that purposefully availed himself of the privilege of conducting

activity within the forum (known as “minimum contacts”); (2) the claim arises

from or relates to the defendant’s forum-related activities; and (3) the exercise of

jurisdiction remains reasonable. Schwarzenegger, 374 F.3d at 801–02.

      The plaintiff bears the burden of proving the first two elements. If the

plaintiff succeeds, the defendant must “present a compelling case” that the exercise

of such jurisdiction would be unreasonable. Id. (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 476–78 (1985)). One tortious act, standing alone, may

satisfy all three elements if the act is aimed at a resident of the form or has an

effect in the forum. Paccar Intern., Inc. v. Commercial Bank of Kuwait, S.A.K.,

757 F.2d 1058, 1064 (9th Cir. 1985).

                 Minimum Contacts

      Courts analyze whether a non-resident tortfeasor purposefully availed

themself of the forum state with a so-called “purposeful direction” analysis.

Schwarzenegger, 374 F.3d at 802–03. The Ninth Circuit uses a three-part effects

test for purposeful direction analysis. Picot v. Weston, 780 F.3d 1206, 1213–14

(9th Cir. 2015) (quoting Calder v. Jones, 465 U.S 783, 788–89 (1984)). Under this

                                              10
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 11 of 24



test, a defendant purposefully directed his activities at the forum if he: (1)

committed an intentional act; (2) expressly aimed at the forum state; and (3) caused

harm that the defendant knows is likely to be suffered in the forum state. Id.

      An intentional act refers to an ordinary physical act intentionally performed

by the defendant regardless of the desired consequences. Schwarzenegger, 374

F.3d at 806. If the defendant knows his acts will reach a state and have a potential

impact on the plaintiff, and defendant knows that the harm would be felt in that

state, the acts are purposefully directed at the forum. Calder, 465 U.S. at 788–89.

      Murphy committed several intentional acts. Murphy privately conferred with

his close friend Allen and arranged for the Vehicle’s transfer. (Doc. 18-1 at 2).

Murphy submitted contradictory (allegedly fraudulent) affidavits to Montana

courts. See (Doc. 19-5 at 2); see also (Docs. 18-1 at 3; 19-6 at 4; 27-2 at 6). Lastly,

Murphy accepted a secret transfer from Allen that frustrated the Montana state

court’s order to take possession of the Vehicle. (Doc. 19-6 at 4); accord (Doc. 19-4

at 3). Murphy intentionally performed these acts regardless of motive.

      The U.S. Supreme Court determined that a California court could exercise

jurisdiction over defendants who caused a libelous article to be published in

Florida, but circulated in California, because the defendants’ single act “expressly

aimed” at the forum proved enough to cause a detrimental effect in the forum state.

Calder, 465 U.S. at 788–89. Defendants in Calder argued that the mere fact one

                                              11
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 12 of 24



could foresee an effect in a forum state should not prove sufficient for assertion of

jurisdiction. Id. The Supreme Court still determined that the defendants could

“reasonably anticipate being hailed into court there” to answer for the truth of their

printed statements. Id. Defendants knew the plaintiff had business in the forum. Id.

The forum was the largest consumer of the magazine the article was written. Id.

These factors persuaded the Supreme Court that sufficient minimum contacts

existed to satisfy this element. Id.

      Murphy’s acts were performed remotely, similar to Calder. The harm also

proves directed at the forum. Injured parties in Montana need not travel to other

states to seek relief from residents there who knowingly cause injury in Montana.

See Calder, 465 U.S. at 789. If Allen and Murphy conspired to transfer the Vehicle

to save Allen from a potentially unfavorable judgment in the Montana Action, the

harm must be directed at this forum.

      Courts also must look to the defendant’s contacts with the forum state itself

when assessing harm suffered. Walden v. Fiore, 571 U.S. 277, 285 (2014). Injury

to a forum resident, alone, fails to sufficiently establish a connection with the

forum. Id. The injury is jurisdictionally relevant only insofar as it shows that the

defendant formed a contact with the forum state. Id.

      The alleged conspiracy injured Doverspike in a way that created a

jurisdictional connection to Montana. Murphy submitted sworn affidavits in

                                             12
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 13 of 24



Montana state court. Murphy’s alleged attempt to frustrate the potential judgment

of the Montana state court by submitting apparently falsified affidavits represents a

jurisdictional contact with the forum state. The continued efforts by Allen and

Murphy to provide Montana courts with untrue and contradictory statements

undermines Montana’s judicial process.

      There exists no forum better suited than Montana to satisfy the Calder

effects test for this claim. The well-pleaded claim establishes that Murphy’s

intentional conduct in Florida proved plausibly calculated to unlawfully dispossess

Doverspike of a judgment in Montana. This element favors the exercise of

jurisdiction.

                Claim Arising from Contacts

      When judging minimum contacts, courts look at the relationship among the

defendant, the forum, and the claims. Calder, 465 U.S. at 788. Murphy possesses

little contact with Montana. These limited contacts give rise to the conspiracy

claim. It is not necessary for this Court to make many presumptions of truth as to

Doverspike’s pleadings to draw this conclusion. Murphy’s relationship to

Doverspike arose through Allen. Doverspike sued Allen seeking to vindicate her

ownership of the Vehicle. Murphy and Allen designed an apparent plan to secretly

transfer the Vehicle once Doverspike filed the Montana Action.




                                            13
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 14 of 24



      Murphy’s relationship to the forum, with regard to the conspiracy claim,

runs through Montana’s courts. The Montana state court sought to resolve the

Montana Action by appointing the Receiver, almost one year ago, to take

possession of the Vehicle. (Doc. 19-1). The alleged conspiracy frustrated the

Montana state court’s ability to execute its order and provide full relief to

Doverspike. The Montana court relied on Allen’s affidavit given in the Nevada

ancillary receivership proceeding, which stated that Allen possessed the Vehicle in

Nevada. (Doc. 19-2 at 2–3).

      Allen’s affidavit puzzles the Court. The plan with Murphy to relocate the

Vehicle to Florida had already been executed months before the filing of Allen’s

affidavit. (Docs. 19-3 at 2; 19-4 at 3; 19-5 at 2). Murphy described the transfer to

the Montana state court as an investment for himself when asked about the

transfer. (Doc. 19-5 at 2). Murphy told this Court the transfer was an investment

intended for KJM. (Doc. 18-1 at 3). Murphy told both courts the transfer was

intended as an investment despite telling Allen’s counsel the paperless cash

transaction was intended to help his friend out of a “cash crunch.” (Doc. 19-6 at 4).

Murphy later denied any ownership interest in the Vehicle to a Florida bankruptcy

court. (Doc. 27-2 at 6).




                                             14
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 15 of 24



       The claim of conspiracy directly ties Murphy to the forum state. Murphy’s

ties to the Defendant that give rise to the conspiracy claim directly connect him to

Montana. This element similarly favors the exercise of jurisdiction.

                 Fairness and Justice

       States retain a special interest in exercising jurisdiction over those who

commit a tortious act within the state. Data Disc, Inc. v. Sys. Tech. Assocs., 557

F.2d 1280, 1288 (9th Cir. 1977). It may prove unreasonable, however, to subject

non-resident defendants to jurisdiction in the forum state. Id. Courts should

consider five fairness factors in determining whether litigation in the forum would

be unfair: (1) defendant’s burden of litigating in the forum state; (2) the forum’s

interest in litigating in its own courts; (3) plaintiff’s interest in litigating in the

forum; (4) the interstate judicial system’s interest in most efficient resolution; and

(5) the shared interest among the potential forum states in furthering substantive

social policy. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

(1980).

       In Volkswagen, plaintiffs argued that Oklahoma possessed jurisdiction over

the defendants, a motor vehicle wholesaler and a retailer, based on an automobile

accident in Oklahoma. Id. at 288. Plaintiffs purchased a car in New York Id. The

car burst into flames while they drove through Oklahoma. Id. The Supreme Court

denied jurisdiction despite a significant portion of the injury occurring there. Id. at

                                                15
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 16 of 24



295–96. The defendants had no business in the forum—no income, advertisements,

assets, solicitation, employees, offices, etc. Id. at 286–87. Volkswagen involved a

products liability claim where defendants possessed no way of knowing the car,

once sold, would travel to the forum state. Murphy, by contrast, stands accused of

committing an intentional tort purposefully directed at the forum state.

      This case proved more similar to Data Disc. 557 F.2d 1280. The Ninth

Circuit determined the exercise of jurisdiction to be reasonable based on the non-

resident defendant’s conduct. Id. at 1289. The defendant in Data Disc made

material misrepresentations intended to induce reliance (or could reasonably expect

to induce reliance) in California. Id. at 1288–89. The Ninth Circuit applied

convenience factors that suggested one of a few east coast states would be a

preferable forum to California. Id. at 1288. Employees needed as witnesses and the

equipment subject to the dispute were found in Maryland. Id. The defendant was a

Florida corporation with its principal place of business in Virginia. Id. at 1283. The

factors were still not enough to overcome the clear justification for California’s

exercise of jurisdiction due to its interest in deterring the purposeful contacts of the

defendant giving rise to the claim. Id. at 1288.

      Murphy engages in no business within Montana. Murphy owns no property

in Montana. Doverspike’s pleadings show, however, that Murphy directed his

alleged conspiracy at Montana courts. Murphy knew of the Montana Action and

                                              16
         Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 17 of 24



  purposefully inserted himself into the dispute by filing the affidavit. (Doc. 19-5). It

  would be reasonable for Murphy to expect that his allegedly false statements

  involving a Montana court would open him to the jurisdiction of the Montana

  courts. The Court’s exercise of jurisdiction in this case proves reasonable.

II.   Personal Jurisdiction for Fraudulent Transfer

        The same analysis applies to the fraudulent transfer claim. The Court will

  determine whether Montana’s long-arm statute permits the exercise of jurisdiction

  and whether the potential exercise of that jurisdiction would comport with due

  process. Montana’s Uniform Fraudulent Transfer Act (UFTA) governs the tort of

  an alleged fraudulent transfer in Montana.

            Montana’s Long-arm Statute

        The jurisdictional test remains the same for all torts in Montana. See Ford,

  443 P.3d at 412–13. Montana’s UFTA makes unlawful any transfer made with

  either: (1) actual intent to hinder, delay, or defraud any creditor of the debtor; or

  (2) without receiving reasonably equivalent value in exchange for the transfer. See

  Mont. Code Ann. § 31-2-333.

        A plaintiff can establish fraudulent intent with circumstantial evidence under

  the UFTA. See In re Jarvar, 430 B.R. 607, 628 (2010). Doverspike alleges that

  Allen and Murphy purposefully concealed the Vehicle’s sale. Allen falsely testified

  in California state court that he still possessed the Vehicle. (Doc. 19-2 at 2). Allen

                                                17
      Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 18 of 24



stated he would only sell the Vehicle when it was legally possible. Id. at 4. Allen

later changed his statement when the court-appointed Receiver tried to collect the

Vehicle. (Doc. 19-3). Allen submitted a declaration to the Nevada court that he

sold the vehicle to an unspecified purchaser in February 2020. (Doc. 19-3 at 2).

Allen now admits that he sold the Vehicle to Murphy two days after having been

served with the complaint in Doverspike’s Montana Action. (Doc. 19-4 at 3).

      Factual disputes remain as to Murphy’s motives for purchasing the Vehicle.

(Doc. 19 at 5-7). Murphy expressed different reasons for the purchase on three

separate occasions in three separate forums. Murphy first told the Montana state

court that he purchased the Vehicle for himself. (Doc. 19-5 at 2). Murphy next

claimed in the Nevada court that he purchased the Vehicle from Allen to help

Allen out of a “cash crunch.” (Doc. 19-6 at 4). Finally, Murphy claims to this

Court that he purchased the Vehicle as investment for KJM. (Doc. 4-1 at 3). These

wildly inconsistent statements presented to three different courts combined with

the allegedly inadequate value of the considerations exchanged in the underlying

litigation lead Doverspike to claim that Defendants hindered and delayed her

ability to recover a judgement debt.

      Doverspike emphasizes the presence of numerous so-called “badges of

fraud” listed under the UFTA: the transfer was to an insider; the debtor allegedly

retained possession of the property; the transfer was concealed; the debtor was

                                            18
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 19 of 24



sued immediately before the transfer was made; the debtor concealed assets; the

consideration received by debtor is [allegedly] significantly below the property’s

value; and the transfer occurred shortly before a substantial debt incurred. Mont.

Code Ann. § 31-2-333(2).

      Doverspike’s assertions prove plausible based on circumstantial evidence

and the presence of many badges of fraud. This claim remains valid under

Montana law. Enough disputes of fact exist as to the reason(s) for the Vehicle’s

transfer. The relief sought relates directly to the fraudulent transfer claims. The

Montana long-arm statute provides the Court with jurisdiction over Doverspike’s

fraudulent transfer claim.

          Due Process

      The same jurisdictional analysis applies to the fraudulent transfer claim:

minimum contacts, claims arising from the contacts, and reasonableness. See

Schwarzenegger, 374 F.3d at 801–02; Burger King, 471 U.S. at 476–78. Those

factors again favor the exercise of jurisdiction for substantially similar reasons to

the conspiracy claim.

      Murphy accepted transfer of a vehicle licensed and titled in Montana also

subject to a receivership order executed by a Montana court. The Ninth Circuit has

not addressed whether an alleged fraudulent transfer would constitute the forum’s

exercise of jurisdiction. The courts of this district and other circuit courts have

                                              19
      Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 20 of 24



determined the exercise of jurisdiction appropriate, however, where the parties

made a transfer to avoid a debt owed to the plaintiff in the forum state. See

generally Wheaton Equipment Co. v. Franmar, Inc., 2009 WL 464337 (D. Idaho

2009); Air Products and Controls Inc. v. Safetech Intern., Inc., 503 F.3d 544 (6th

Cir. 2007); Fifth Third Bank v. Gentile, 2008 WL 2390780 (N.D. Ohio 2008).

      Doverspike does not live or do much business in Montana, but Defendants

knew before making the transfer that Doverspike sued Allen in Montana to collect

a debt. Murphy’s informed acceptance of the transfer despite the Montana Action

serves as enhancement that supports a purposeful direction claim. The claim filed

here is not incidental to Montana. The harm caused by Murphy’s contacts with

Montana arising from the fraudulent transfer would be felt in Montana by

Murphy’s obstruction of the state court’s order to take possession of the Vehicle

and further delaying or denying Doverspike to satisfy a judgment in Montana. The

Vehicle is licensed and titled in Montana. The underlying ownership dispute is

already being handled by Montana. Murphy knew of the Vehicle’s association with

Montana and seeks to have the transaction between Allen and him validated in

Montana state court. Murphy is being sued for intentionally inserting himself and

interfering with the Montana Action Doverspike filed against Allen. Murphy

accepted transfer and retains possession of the Vehicle despite having no legal title

and knowing of the Montana court’s attempts to collect the Vehicle. In

                                             20
          Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 21 of 24



   consideration of all these pleaded facts, Murphy received abundantly fair notice

   that he may be required to appear in a Montana court. Though Murphy’s burden

   may be greater in Montana, he purposefully inserted himself into the forum by his

   involvement in the Montana Action.

III.   Transfer of Venue

          Federal courts may transfer a case to another district where the dispute may

   have originally been brought, for convenience of parties, witnesses, and in the

   interest of justice. 28 U.S.C. § 1404(a). Courts engage a two-step analysis when

   determining whether to transfer a case: (1) whether the case could have been

   brought in the forum the moving party seeks to transfer; and (2) case-by-case

   consideration of convenience and fairness. See Park v. Dole Fresh Vegetables,

   Inc., 964 F. Supp. 2d 1088, 1093 (N.D. Cal. 2013) (quoting Stewart Org., Inc. v.

   Ricoh Corp., 487 U.S. 22, 29 (1988)).

             Montana

          Venue proves proper in this Court because venue is proper in a federal court

   situated in the same district which a state action is removed. 28 U.S.C. § 1441(a).

   This case was filed in Montana’s First Judicial District Court. That court falls

   within the Court’s district. Murphy removed the case on April 7, 2021. (Doc. 1).

   The Court must then consider whether Florida remains a more appropriate venue

   for this case.

                                                21
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 22 of 24



          Transfer to Florida

      A court should consider a number of factors when it determines whether

another forum proves more appropriate for a case. Those factors include: (1)

convenience of the parties, (2) convenience of the witnesses, and (3) the interest of

justice. Id. The moving party carries the burden of showing that the proposed

district represents a more appropriate forum. Jones v. GNC Franchising. Inc., 211

F.3d 495, 497 (9th Cir. 2000).

      A court may also consider: (1) location where agreements were negotiated or

executed, (2) state that is most familiar with governing law, (3) plaintiff’s forum

choice, (4) parties’ contacts with forum, (5) contacts relating to present cause of

action, (6) cost of litigation in each forum, (7) availability of compulsory process

to compel participation of non-party, and (8) ease of access to evidence. Jones, 211

F.3d at 498–99. “No single factor is dispositive, and district court has broad

discretion to adjudicate motions for transfer.” Park, 964 F. Supp. 2d at 1093.

                Florida as Venue

      Murphy asserts that this claim could have been brought in the transferee

forum. All the named Defendants reside in Florida and a substantial portion of the

events took place there. (Doc. 18 at 11); see 28 U.S.C. § 1391(b)(1)–(2).

Doverspike does not contest whether venue would be proper in Florida.




                                             22
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 23 of 24



                Convenience and Fairness

      Murphy argues that Florida proves a more convenient forum because the

Vehicle is claimed to be in Florida. (Doc. 18 at 11). Murphy also claims there

would be greater litigation costs because any witnesses needed to testify must

travel to Montana as none reside there. Id. at 12. Murphy claims that Doverspike

would suffer no inconvenience from a transfer because Doverspike already has

access to counsel in Florida. Id. Murphy emphasizes that the Court owes less

deference to Doverspike’s choice of forum as Montana does not represent her

home forum. Id. at 13.

      Doverspike asserts that she brought the case in Montana because of the

forum state’s strong contacts with the dispute. (Doc. 19 at 18). Montana represents

the forum in which Doverspike suffered the offensive actions and where the court

appointed the Receiver to oversee assets including the Vehicle. Id. at 17–18.

Doverspike notes Murphy’s failure to specify any witnesses in Florida who could

further any claims or defenses and would also benefit from the transfer. Id. at 19.

Murphy mentions only his patients, protected from disclosure by HIPAA, as

potential witnesses and claims. (Doc. 21 at 5). Murphy claims there are other

witnesses in Florida, but fails to elaborate as to who they are. Id.

      A transfer to Florida goes against the interest of justice. This action centers

on the ownership dispute in Montana. Murphy has failed to meet his burden of

                                              23
       Case 6:21-cv-00029-BMM Document 32 Filed 08/13/21 Page 24 of 24



showing that Florida is a more appropriate forum. The Court will decline to

transfer this matter.

                                    ORDER

      Accordingly, IT IS ORDERED that:

          • Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction

             (Doc. 17) is DENIED;

          • Defendant’s Motion to Transfer Venue (Doc. 17) is DENIED.

      Dated the 10th day of August, 2021.




                                            24
